Exhibit 10.13
2008 EMPLOYMENT AGREEMENT
Columbia River Bank — Staci L. Coburn
This Employment Agreement (the “Agreement”) is made and entered into and is
effective this 3rd day of November 2008 by and between Columbia River Bank, an
Oregon corporation (“Bank”) and Staci L. Coburn (“Employee”).
RECITALS
(1) Bank is a state-chartered Oregon financial institution, and is the wholly
owned subsidiary of Columbia Bancorp (“Bancorp”). Bancorp’s principal office is
at 401 East Third Street, Suite 200, The Dalles, Oregon 97058.
(2) Bank desires to employ Employee as an officer of Bank on the terms and
conditions set forth herein.
Now, therefore, it is agreed:
1. Relationship and Duties.
1.1. Employment and Title. Bank shall employ Employee as the Chief Financial
Officer. Subject to the terms and conditions hereof, employee shall perform such
duties and exercise such authority as are customarily performed and exercised by
persons holding such office, subject to the general direction of the Chief
Executive Officer of the Bank and of the Boards of Directors of Bancorp and
Bank. Such services and duties shall be exercised in good faith and in
accordance with standards of reasonable business judgment. As used herein,
references to “Bank” shall be deemed to also refer to and include Bancorp where
the context requires.
1.2. Duties; Conflicts. Employee shall devote Employee’s full time, attention
and efforts to the diligent performance of Employee’s duties as an officer of
the Bank. Employee will not accept employment with any other individual,
corporation, partnership, governmental authority or any other entity, or engage
in any other venture for profit which Bancorp, or any subsidiary, parent, sister
or affiliated corporation of Bancorp, considers to be in conflict with their
best interests or to be in competition with their business, or which may
interfere in any way with Employee’s performance of the duties owed to the Bank.
1.3. Service on Other Company Boards. Nothing in the Agreement shall prohibit
Employee from serving on the board of directors of any profit or non-profit
corporation not in direct competition with Bancorp or with any subsidiary,
parent, sister or affiliated corporation of Bancorp. In addition, Employee may
own stock in any other corporation whether or not the stock is publicly traded;
provided, that if such corporation operates a business in competition with
Bancorp Employee may not own more than five percent (5%) of the outstanding
shares of such corporation.
2. Term of Employment.
2.1. Term. The term of employment under the Agreement shall begin on November 3,
2008 and end on April 14, 2010.
3. Termination.
3.1. Definition. As used in the Agreement, “termination” shall mean the
termination of Employee’s employment relation with Bank, whether initiated by
Bank or by Employee, and whether for cause or without cause.
3.2. Termination Events. Notwithstanding any other provisions of the Agreement,
the employment of Employee shall terminate immediately on the earlier to occur
of any of the following:
3.2.1. Employee’s death;

 



--------------------------------------------------------------------------------



 



3.2.2. Employee’s complete disability. “Complete disability” as used herein
shall mean the inability of Employee, due to illness, accident, or other
physical or mental incapacity, to perform the services required under the
Agreement for an aggregate of ninety (90) days within any period of 180
consecutive days during the term hereof, provided, however, that disability
shall not constitute a basis for discharge for cause;
3.2.3. The discharge of Employee by Bank for cause. “Cause” as used herein shall
mean (i) Employee’s gross negligence or willful misconduct as shall constitute,
as a matter of law, a breach of the covenants and obligations of Employee
hereunder; (ii) failure or refusal of Employee to comply with the provisions of
the Agreement; (iii) Employee’s conviction by any duly constituted court with
competent jurisdiction of a crime (other than traffic offenses); (iv) Employee’s
malfeasance or incompetence, provided that in applying this criteria Bank shall
not be unreasonable or arbitrary, and provided further that prior to effecting a
dismissal under this Section (iv) Bank shall afford Employee with fair and
reasonable warning and with a fair and reasonable opportunity to cure any
defects in Employee’s performance.
3.3. Termination by Employee. Employee may terminate Employee’s employment with
Bank with or without cause by giving thirty (30) days written notice of
termination. “Cause” as used herein shall include Bank’s failure or refusal to
comply with the provisions of the Agreement.
3.4. Effect of Termination. The termination of Employee’s employment shall
constitute a tender by Employee of Employee’s resignation as an officer of Bank,
and as a member of any board of directors or board committees of Bancorp or its
affiliates if Employee is a member thereof at the time of termination.
3.5. Payment on Termination. If Employee’s employment is terminated by Employee
with or without cause, or by Bank with or without cause, Employee shall be paid
all base salary and benefits accrued under the Agreement as of the termination
date.
3.6. Performance Bonus. If Employee’s employment is terminated by Employee with
cause, or by Bank without cause, Employee shall be paid, in addition to the
amounts payable under Section 3.5 of the Agreement: (i) all non-forfeitable
deferred compensation, if any; and (ii) unpaid performance bonus payments, if
any, payable under Section 4.2 of the Agreement, which shall be declared earned
and payable based upon performance up to, and shall be pro-rated as of, the date
of termination. Employee shall not be entitled to such unpaid performance bonus
payments if Employee’s employment is terminated by Bank with cause or by
Employee without cause.
4. Compensation.
4.1. Base Salary. For the period beginning November 3, 2008 and ending April 14,
2010 Employee shall be paid an annual base salary of $135,000, payable in equal
bimonthly installments and subject to any deductions required by law.
4.2. Performance Bonus. Employee shall be entitled to consideration for annual
performance bonus compensation for each calendar year constituting a percentage
of annual base salary earned from Employee’s employment by Bank during such
calendar year. Bonus compensation shall be subject to any deductions required by
law. The Bank or Bancorp Board shall timely, and at least once yearly, determine
the amount of and the formulas and methods for establishing such bonus
compensation. The amount of such bonus compensation shall at all times be
discretionary, and Bank may decline to award a performance bonus to Employee in
any year.
4.2.1. Employee shall be entitled to a pro-rata performance bonus for less than
a full year of performance if Employee’s employment is terminated by Employee
with cause, or by the Bank without cause (including termination following a
change of control as described in Section 7.4 of the Agreement), prior to the
date on which Employee would otherwise be entitled to consideration for
Employee’s annual performance bonus. In such circumstances, such pro-rata
performance bonus shall be declared earned and payable as of the date of
termination.

 



--------------------------------------------------------------------------------



 



5. Benefits; Purchase of Shares.
5.1. Eligibility for General Benefits. Employee shall be eligible to participate
in any plan of Bank or its affiliates relating to stock options, stock
purchases, profit sharing, group life insurance, medical coverage, education and
other retirement or employee benefits that Bank or its affiliates may adopt for
the benefit of employees.
5.2. Additional Benefits. Employee shall be eligible to participate in any other
benefits which may be or become applicable to Bank’s executive employees of
similar rank. In addition, Employee shall be entitled to: (i) a reasonable
expense account for use in connection with Bank business; and (ii) any other
benefits which in Bank’s judgment are commensurate with the responsibilities and
functions to be performed by Employee under the Agreement, including the payment
of reasonable expenses for attendance by Employee and Employee’s spouse at
annual meetings of the Oregon Bankers Association.
5.3. Share Ownership. During the term of the Agreement, including extensions,
Employee shall purchase shares of Bancorp Stock, including purchases through the
exercise of stock options, in accordance with the share ownership policies and
requirements established by Bancorp or Bank management in effect from time to
time for employees of comparable rank.
6. Vacations and Leaves.
6.1. Paid Vacation. During the term of the Agreement, Employee shall be entitled
to annual paid vacation benefits identical to those offered to employees of Bank
holding executive vice president or higher positions. The timing of vacations
shall be scheduled in a reasonable manner by Employee. Employee shall not be
entitled to receive any additional compensation from Bank on account of
Employee’s failure to take a vacation, and may not accumulate unused vacation
time from one calendar year to the next.
6.2. Leaves With or Without Pay. The Bank Board may grant Employee a leave or
leaves of absence, with or without pay, at such time or times and upon such
terms and conditions as the Board may determine.
6.3. Mandatory Absence. In each calendar year Employee shall be absent from Bank
for one period of two consecutive weeks. Such period may include vacation,
leave, sick leave, attendance at seminars or conventions, or any combination
thereof.
7. Change of Control.
7.1. Survival of Rights. Employee’s rights on termination of employment under
Section 3 of the Agreement, as well as all other rights of Employee under the
Agreement or applicable law, shall survive a change of control of Bancorp or
Bank whether or not Employee opposed or favored the change of control.
7.2. Rights on Change of Control. If a change of control of Bancorp or Bank
occurs while the Agreement is in effect, Employee shall have ninety (90) days
following the date such change of control becomes effective to elect to
terminate Employee’s employment with cause. If Employee so elects to terminate,
such termination shall constitute a termination by Employee with cause, and
Employee shall be paid all base salary and benefits accrued under the Agreement
as of the termination date, and in addition, shall be entitled to a severance
payment equal to the lesser of (i) four month’s base salary as of the date of
termination multiplied by the number of full calendar years Employee has been
employed by Bank or any predecessor thereof, or (ii) one month’s base salary as
of the date of termination multiplied by twenty-four (24). For purposes of this
Section a period of continuous full-time employment for six months or more in a
calendar year shall count as a full calendar year. If for any period Employee
has been employed simultaneously by Bank and by one or more of its affiliates,
such period shall count only once in determining the severance payment. The
severance payment provided herein shall be paid in full within thirty (30) days
of the date of Employee’s termination. Notwithstanding the foregoing, if
following such change of control Employee is offered a position of employment
either substantially equivalent to Employee’s compensation and position prior to
the change of control, or an executive officer position with

 



--------------------------------------------------------------------------------



 



significant responsibility and compensation commensurate (and substantially
equivalent to Employee’s previous compensation) with such responsibility, and
Employee elects nevertheless to termination Employee’s employment under this
Section 7.2, Employee shall be entitled to a minimum severance payment under
this Section equal to one month’s base salary as of the date of termination
multiplied by nine (9).
7.3. Base Compensation. Following a change of control, Bank shall not reduce
Employee’s base compensation in effect prior to the effective date of the change
of control for a period of time equal to the greater of (i) twenty four
(24) months from the effective date of the change of control; (ii) one (1) month
for each full calendar year Employee has been employed by Bank; or (iii) the
remaining term of the Agreement, including any extensions thereof. For purposes
of this Subsection 7.3, a period of continuous full-time employment for six
months or more in a calendar year shall count as a full calendar year.
7.4. Termination Without Cause. If following a change of control Bank terminates
Employee’s employment within two (2) years of the effective date of the change
of control because of a reduction in force or for any other reason, other than
for cause pursuant to Section 3.3 of the Agreement, such termination shall
constitute a termination by Bank without cause, and Employee shall receive all
payments and benefits due to Employee on termination under Section 7.2 of the
Agreement, plus: (i) all non-forfeitable deferred compensation, if any; and
(ii) unpaid performance bonus payments, if any, payable under Section 4.2 of the
Agreement, which shall be declared earned and payable based upon performance up
to, and shall be pro-rated as of, the date of termination.
7.5. Options and Stock. If Employee is a participant in a restricted stock plan
or share option plan, and such plan is terminated involuntarily as a result of
the change of control, all stock and options shall be declared fully vested and
shall be paid, awarded or otherwise distributed. With respect to any unexercised
options under any stock option plan, such options may be exercised within the
period provided in such plan. Effective as of the date of the change of control,
any holding period established for stock paid as bonus or other compensation
shall be deemed terminated, except as otherwise provided by law.
7.6. Relocation. If relocation is required by the acquiring institution the
relocation package option will be at the choice of the Employee. He/She may pick
Columbia’s relocation package at the time of the merger or the package offered
by the acquiring company. This option is available for one year from the merger
date.
7.7. Definition. As used in this Section, “control” shall mean the acquisition
during Employee’s employment of twenty-five percent (25%) or more of the voting
securities of Bancorp or Bank by any person, or persons acting as a group within
the meaning of Section 13(d) of the Securities Exchange Act of 1934, or to such
acquisition of a percentage between ten percent (10%) and twenty-five percent
(25%) if the Board or the Comptroller of the Currency, the FDIC, or the Federal
Reserve Bank have made a determination that such acquisition constitutes or will
constitute control of Bancorp or Bank. The term “person” refers to an
individual, corporation, bank, bank holding company, or other entity, but
excludes any Employee Stock Ownership Plan established for the benefit of
employees of Bancorp or any of its subsidiaries or other affiliates.
8. Post Termination Covenants.
8.1. Non-Compete Covenants. If Employee terminates Employee’s employment without
cause, or if Employee’s employment is terminated by Bank for cause, then for one
year from the date of such termination Employee will not, without the prior
written consent of Bank:
8.1.1. Undertake full or part-time work, either as an employee or as a
consultant, for another financial institution if such work is to be done, in
whole or in part, in or from an office or other work site in Yamhill, Wasco,
Hood River, Jefferson, Deschutes, Sherman or Gilliam Counties, Oregon, in Clark
and Klickitat Counties, Washington, or in any other county ill Oregon or
Washington in which Bancorp or any of its affiliates has a place of business at
the time of termination; or
8.1.2. Hire for any financial institution or other employer any employee of
Bancorp or any of its affiliates, or directly or indirectly cause such an
employee to leave Employee’s employment to work for another employer, if such
employee is to work in or from an office or other work site in Yamhill, Wasco,
Hood

 



--------------------------------------------------------------------------------



 



River, Jefferson, Deschutes, Sherman or Gilliam Counties, Oregon, in Clark and
Klickitat Counties, Washington, or in any other county in Oregon or Washington
in which Bancorp or any of its affiliates has a place of business at the time of
termination.
8.2. Liquidated Damages for Breach of Non-Compete Covenants; Other Remedies. If
Employee breaches the covenants of Section 8.1, Employee shall be liable to Bank
for liquidated damages equal to the lesser of (i) $18,000, or (ii) $1,500
multiplied by the number of months (including fractions thereof) between the
date of breach and one year from the date of Employee’s termination of
employment. For example, if the date of breach occurs six months after the date
of Employee’s termination, liquidated damages shall be $9,000 (6 x $1,500). The
parties agree that Bank’s actual money damages upon Employee’s breach will be
difficult to compute, and further agree that the liquidated damages formula
provided herein reasonably represents Bank’s actual money damages. Employee
shall pay the liquidated damages required hereunder within ten (10) days of the
date Bank makes written demand for such payment. Nothing herein shall preclude
Bank from enforcing any other legal or equitable remedies it may have upon
Employee’s breach, including injunctive relief. Such other remedies may be
enforced in addition to Bank’s right to liquidated damages under this Section.
8.3. Limitation. The covenants in Sections 8.1 and 8.2 do not apply if Employee
terminates Employee’s employment for cause, if Employee terminates Employee’s
employment for any reason within ninety (90) days after the effective date of a
change of control within the meaning of Section 7 of the Agreement, or if
Employee’s employment is terminated by Bank without cause.
8.4. Additional Covenants. The following provisions shall apply and be binding
on Employee following Employee’s termination of employment under all
circumstances, whether termination occurred with cause, without cause, following
illness or disability, because of a change of control, or for any other reason:
8.4.1. Employee shall fully cooperate in the defense or prosecution of any
litigation arising from or relating to matters about which Employee has
knowledge based on Employee’s employment or other work, paid or unpaid, for Bank
and its affiliates. To the extent allowed by law Employee shall receive
reasonable compensation in connection with Employee’s performance under this
Section 8.4.1;
8.4.2. Employee shall at all times keep all confidential and proprietary
information gained from Employee’s employment by Bank, or from other previous,
present or subsequent paid or unpaid work for Bank and its affiliates, in
strictest confidence, and will not disclose or otherwise disseminate such
information to anyone, other than to employees of Bank or its affiliates, except
as may be required by law, regulation or subpoena; and
8.4.3. Employee shall not take or use for any purpose confidential or
proprietary information of Bank or its affiliates, including without limitation
customer or potential customer lists and trade secrets.
8.5. Compliance with ORS 653.295. Employee acknowledges and agrees that the
Agreement constitutes either the initial employment of Employee, or a bona fide
advancement of Employee with the Bank under ORS 653.295 in several respects,
including without limitation an increase in base salary and benefits.
9. Miscellaneous.
9.1. Recitals; Law; Amendments. Each and every portion of the Agreement is
contractual and not a mere recital, and all recitals shall be deemed
incorporated into the Agreement. The Agreement shall be governed by and
interpreted according to Oregon law and any applicable federal law. The
Agreement may not be amended except by a subsequent written agreement signed by
all parties hereto.
9.2. Entire Agreement. The Agreement contains the entire understanding and
agreement of the pat-ties with respect to the parties’ relationship, and all
prior negotiations, discussions or understandings, oral or written, are hereby
integrated herein. No prior negotiations, discussions or agreements not
contained herein or in such documents shall be binding or enforceable against
the parties.
9.3. Counterparts. The Agreement may be signed in several counterparts. The
signature of one party on any counterpart shall bind such party just as if all
parties had signed that counterpart. Each counterpart

 



--------------------------------------------------------------------------------



 



shall be considered an original. All counterparts of the Agreement shall
together constitute one original document.
9.4. Successors and Assigns. All rights and duties of Bank under the Agreement
shall be binding on and inure to the benefit of Bank’s successors and assigns,
including any person or entity which acquires a controlling interest in Bank and
any person or entity which acquires all or substantially all of Bank’s assets.
Bank and any such successor or assign shall be and remain jointly and severally
liable to Employee under the Agreement. Employee may not assign or transfer
Employee’s rights or interests in or under the Agreement other than by a will or
by the laws of descent and distribution. The Agreement shall inure to the
benefit of and be enforceable by Employee’s estate or legal representative.
9.5. Waiver. Any waiver by any party hereto of any provision of the Agreement,
or of any breach thereof, shall not constitute a waiver of any other provision
or of any other breach. If any provision, paragraph or subparagraph herein shall
be deemed invalid, illegal or unenforceable in any respect, the validity and
enforceability of the remaining provisions, paragraphs and subparagraphs shall
not be affected.
9.6. Arbitration. Any dispute, controversy, claim or difference concerning or
arising from the Agreement or the rights or performance of either party under
the Agreement, including disputes about the interpretation or construction of
the Agreement, shall be settled through binding arbitration in the State of
Oregon and in accordance with the rules of the American Arbitration Association.
A judgment upon the award rendered in such arbitration may be entered in any
court of competent jurisdiction.
9.7. Employee Handbook. Employee agrees to be bound by the terms and conditions
of any employee handbook of Bank or its affiliates as may be in effect from time
to time, except that in the event of a conflict between such employee handbook
and the Agreement, the Agreement shall control.
9.8. Captions. All captions, titles and headings in the Agreement are for
convenience only, and shall not be construed to limit any term of the Agreement.
9.9. Definition. When used herein in reference to a corporation, “affiliate”
shall mean, without limitation, any parent or subsidiary of the corporation and
any entity controlled by the corporation.
9.10. Exceptions. The Bank Board or the management of Bank may, in its
discretion, make exceptions to one or more of the conditions contained in the
Agreement, provided that any such exceptions must be approved in writing.
9.11. Prior Contracts. The Agreement replaces and supersedes all prior written
employment agreements and amendments thereof between the parties.
/s/ Staci Coburn
Staci Coburn
December 16, 2008
/s/ Terry L. Cochran
Terry L. Cochran, Chief Executive Officer

 